DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/13/2021 overcomes the interpretation of claim limitations under 35 USC 112(f). 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu (Reg. No. 74,923) on August 10, 2021.
The application has been amended as follows: 
Please replace Claim 1 with the following: 
An information processing apparatus comprising: 
a processor configured to: 
receive an extraction-area image indicating an extraction area, the extraction area including a fill-in area in which a writer handwrites information; and 
when an instruction to correct a recognition result for the information written in the fill-in area indicated by the extraction-area image is given, cause a display unit to display at least one different extraction-area image similar to the extraction-area image, 
wherein, when the instruction for correction is given, the processor further corrects at least one different fill-in area in accordance with the correction, the at least one different fill-in area being indicated by the at least one different extraction-area image, 
wherein, in a case where the fill-in area is one in which it is assumed that writing is to be performed in a single-character frame, the processor corrects the at least one different fill-in area in accordance with the correction, and in a case where the fill-in area includes frames other than the single-character frame, ask a corrector whether or not the at least one different fill-in area should be corrected in accordance with the correction before the at least one different fill-in area is corrected for each different fill-in area.  
***

Please replace Claim 2 with the following: 
The information processing apparatus according to Claim 1, 
wherein the fill-in area is an area formed in a document, and 
wherein the processor searches, for the at least one different extraction-area2Customer No.: 31561 Docket No.: 84311-US-348Application No.: 16/282,307image, images indicating a plurality of documents in which the writer has written information, and causes the display unit to display the at least one different extraction-area image.  
***

Please replace Claim 3 with the following: 
The information processing apparatus according to Claim 1, 
wherein the processor searches a first image and a second image for the at least one different extraction-area image, and causes the display unit to display the at least one different extraction-area image, the first image indicating a first document in which the fill-in area is formed, the second image indicating a second document of a type identical to a type of the first document. 
***

Please replace Claim 4 with the following: 
The information processing apparatus according to Claim 1, wherein the processor searches a first image and a second image for the at least one different extraction-area image, and causes the display unit to display the at least one different extraction-area image, the first image indicating a first document in which the fill-in area is formed, the second image indicating a second document generated in a time predetermined on a basis of a time when an image of the first document is generated.
***

Please replace Claim 9 with the following: 
The information processing apparatus according to Claim 1, wherein the processor corrects the at least one different fill-in area in accordance with the correction on a basis of a confidence factor of a recognition result for information written in the at least one different fill-in area.  
***

Please replace Claim 10 with the following: 
The information processing apparatus according to Claim 2, wherein the processor corrects the at least one different fill-in area in accordance with the correction on a basis of a confidence factor of a recognition result for information written in the at least one different fill-in area.  
***

Please replace Claim 11 with the following: 
The information processing apparatus according to Claim 3, wherein the processor corrects the at least one different fill-in area in accordance with the correction on a basis of a confidence factor of a recognition result for information written in the at least one different fill-in area.
***

Please replace Claim 12 with the following: 
The information processing apparatus according to Claim 4, wherein the processor corrects the at least one different fill-in area in accordance with the correction on a basis of a confidence factor of a recognition result for information written in the at least one different fill-in area.
***

Please replace Claim 13 with the following: 
The information processing apparatus according to Claim 1, wherein, when the instruction for correction is given, the processor corrects the at least one different fill-in area in accordance with the correction on a basis of an attribute of the fill-in area.
***

Please replace Claim 14 with the following: 
The information processing apparatus according to Claim 2, wherein, when the instruction for correction is given, the processor corrects the at least one different fill-in area in accordance with the correction on a basis of an attribute of the fill-in area.
***

Please replace Claim 15 with the following: 
The information processing apparatus according to4Customer No.: 31561Docket No.: 84311-US-348 Application No.: 16/282,307Claim 3, wherein, when the instruction for correction is given, the processor corrects the at least one different fill-in area in accordance with the correction on a basis of an attribute of the fill-in area.
***

Please replace Claim 16 with the following: 
The information processing apparatus according to Claim 4, wherein, when the instruction for correction is given, the processor corrects the at least one different fill-in area in accordance with the correction on a basis of an attribute of the fill-in area.
***

Please replace Claim 17 with the following: 
A non-transitory computer readable medium storing a program causing a computer to execute a process comprising: 
receiving an extraction-area image indicating an extraction area, the extraction area including a fill-in area in which a writer handwrites information; and 
when an instruction to correct a recognition result for the information written in the fill-in area indicated by the extraction-area image is given, causing a display unit to display at least one  different extraction-area image similar to the extraction-area image, 
wherein, when the instruction for correction is given, correcting at least one different fill-in area in accordance with the correction, the at least one different fill-in area being indicated by the at least one different extraction-area image, 
wherein, in a case where the fill-in area is one in which it is assumed that writing is to be performed in a single-character frame, correcting the at least one different fill-in area in accordance with the correction, and in a case where the fill-in area includes frames other than the single-character frame, ask a corrector whether or not the at least one different fill-in area should be corrected in accordance with the correction before the at least one different fill-in area is corrected5Customer No.: 31561Docket No.: 84311-US-348 Application No.: 16/282.307for each different fill-in area.
***
REASONS FOR ALLOWANCE
Claims 1-4 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, either alone or in combination, does not expressly teach or render obvious the entire combination of limitations recited in amended independent claims 1 and 17. Independent claims 1 and 17 are allowed based upon Applicant’s persuasive arguments, presented in the Remarks dated 05/13/2021, with respect to the amended claims in view of the Chevion reference previously cited. The additional references cited but not previously relied upon in a rejection each generally pertain to handwritten character recognition and correction of recognition results with user input, but do not expressly teach the features of correcting a different fill-in area similar to the handwriting fill-in area based upon the fill-in area including a single-character frame vs. frames other than the single-character frame, as claimed. Dependent claims 2-4 and 9-16 are allowed by virtue of their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668